Citation Nr: 1811438	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for acute myeloid leukemia (AML) as due to ionizing radiation exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. A Notice of Disagreement (NOD) was filed in December 2010. A Statement of the Case (SOC) was issued in May 2011. A substantive appeal (VA Form-9) was filed in June 2011. Supplemental Statements of the Case (SSOCs) were issued in January and February 2017.

The Veteran testified before the Board at a March 2013 videoconference hearing. A transcript of that hearing is of record. The Veterans Law Judge who conducted the March 2013 hearing is no longer employed at the Board. In a July 2017 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  The Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim. 38 U.S.C. § 7101(c) (2012); 38 C.F.R. § 20.707 (2017). The Veteran did no request another Board hearing. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in August 2014. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 






FINDING OF FACT

The Veteran was not diagnosed or treated for AML in service, and AML is unrelated to an injury or disease or event in service, including exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for establishing service connection for AML, as due to ionizing radiation exposure, have not been met. 38 U.S.C. §§ 1110, 1131, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In a September 2009 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

In August 2014, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For cases involving radiation, service connection can be established in three ways. First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.§ 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

The Veteran contends that his diagnosed AML is the result of his exposure to ionizing radiation during service. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of AML.  Service records substantiate in-service exposure to ionizing radiation.  

Pursuant to 38 C.F.R § 3.311(b), presumptive service connection may be established for certain radiogenic diseases, such as AML, that manifested at any time after in-service exposure to ionizing radiation. For claims other than those involving alleged participation in atmospheric nuclear testing or certain alleged Hiroshima or Nagasaki participation, a request will be made for any available records concerning the veteran's exposure to radiation, which may include the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141). All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible. If it is determined that the veteran was exposed to ionizing radiation as claimed and that the veteran developed a "radiogenic disease" within the prescribed time frame, the claim will be referred to the Under Secretary for Benefits for further consideration. 

In this appeal, the DD Form 1141, NAVMED 6470/10 Record of Occupational Exposure to Ionizing Radiation, indicated that from September 1994 to January 1995 the Veteran's radiation dose was 000.004 REM, and from January 1995 to February 1996, it was 000.003 REM, and the accumulated dose was 000.007 REM. 

The Veteran was diagnosed with AML in May 2009. A July 2009 private treatment note indicated that the Veteran was treated and achieved a complete remission. The Veteran's private physician, Dr. R. S., of Dana-Farber Cancer Institute, explained that there was a history of AML remission for patients treated with "decitabine" CALDB 10503 Protocol, the same treatment that the Veteran received. 

In an October 2009 statement, R. B., one of the Veteran's fellow shipmates, stated that he and the Veteran were first responders to a fire aboard the USS Groton, a Los Angeles class attack submarine. R. B. stated that the Veteran was the "nozzelman" and was allegedly exposed to higher radiation levels. According to R. B., due to the severity and scope of the fire, relieving personnel were not sent to relieve the first responder hose team.  The Veteran's wife and mother-in-law stated that the Veteran endured pain, suffering, and 4 rounds of treatment and chemotherapy for AML. The wife stated that she observed the Veteran's symptoms of depression, anxiety, and decreased social engagement due to risk of infection during his AML treatment. 

A November 2009 Radiation Risk Activity Information Sheet indicated that the Veteran had a 6 month deployment, extinguished a fire near the reactor compartment aboard the USS Groton, and was exposed to a higher level of radiation. 

In June 2010, the Naval Dosimetry Center established that based on the Veteran's official exposure record (DD Form 1141, NAVMED 6470/10) the Veteran's occupational exposure to ionizing radiation while assigned to the USS Groton was 000.018 REM. According to the Naval Dosimetry Center, 000.018 REM is less than 10 percent of the average annual dose of 000.300 REM a person in the U.S. receives from sources such as the sun, natural radioactivity in the soil, and naturally occurring radon.  

In a September 2010 memorandum, the Director of Radiation and Physical Exposures, on behalf of the Under Secretary for Health, determined that the Veteran's NAVMED 6470/10 indicated that the Veteran's accumulated total lifetime dose of radiation exposure was 000.007 REM. The Director cited to the Health Physics Society's August 2004 position statement, Radiation Risk in Perspective, that there is substantial and convincing scientific evidence of health risks following high-dose exposure to ionizing radiation. However, for exposure below 5 REM in one year or 10 REM in a lifetime (which includes occupational and environmental exposures), the risks of health effects are either too small to be observed or are nonexistent. The Director ultimately concluded that since the Veteran's occupational radiation dose did not exceed 5 REM in one year or 10 REM in a lifetime, it is unlikely that the Veteran's AML can be attributed to the radiation exposure while in military service. 

In an October 2010 report, the Director of Compensation Service, relying on the September 2010 opinion provided by the Under Secretary for Health, and a review of the evidence of record, determined that there is not a reasonable possibility that the Veteran's AML is the result of his occupational exposure to ionizing radiation during military service.  

In letters dated May and November 2011, Dr. R. S. explained that predisposing factors for AML included chemotherapy of other cancers, ionizing radiation, and toxin exposure (e.g. benzene). Dr. R. S. averred that the Veteran was subjected to higher radiation levels, which placed him at an increased risk of developing AML. Dr. R. S. stated that the Veteran's radiation exposure level was higher than recorded because the Veteran's personal dosimeter was damaged while extinguishing a fire aboard the USS Groton. According to Dr. R. S., the Veteran's diagnosed AML probably existed in a pre-clinical state for several years before his May 2009 diagnosis. Dr. R. S. further explained that a 10-15 year duration between radiation exposure and leukemia has been reported.  Dr. R. S. rendered the clinical assessment that the Veteran's AML may well be related to his duties in the U.S. Navy submarine service.

The Veteran contends that he was exposed to higher than normal radiation levels in 1995 aboard the USS Groton when he extinguished a fire near the reactor compartment. The Veteran explained that personnel were excluded from the compartment because of the existing fields of radiation. The Veteran testified that he wore standard Navy overalls and an emergency equivalent air depth (EAD) air mask to put out the fire. The Veteran also reported that his thermoluminescent dosimeter (TLD) was damaged and inoperable due to exposure to sea water while extinguishing the fire. The Veteran testified that he was informed by a cancer specialist that the incubation period for leukemia depends on an individual's genetic make-up. In support of his service connection claim, the Veteran submitted medical treatise evidence that discussed the theory that leukemia incubation periods peak about 6-8 years after exposure.  According to the article, "the excess leukemias began appearing about two years after radiation exposure, and the excess peaks at about 6-8 years after exposure." See http://www.rerf.jp/radefx/late e/leukemia.html. 

In August 2015, the Naval Dosimetry Center reported that the Veteran's official exposure record indicated that he was exposed to 000.018 REM from September 1994 to October 1996. In November 2015, the Naval Dosimetry Center informed the RO that contrary to the Veteran's belief, exposure to sea water would not affect a TLD reading. The Naval Dosimetry Center also explained that the Veteran was exposed to an extremely low dosage of radiation and that the annual limit per person was 5 REM. Most notably, the Naval Dosimetry Center explained that for every 1 REM of exposure, the chances of developing cancer increases by .04 percent. 

In a December 2016 report, the Director of Compensation Service, citing the opinion of the Under Secretary for Health, concluded that it is unlikely that the Veteran's AML is the result of exposure to ionizing radiation during service. The rationale being that the Naval Dosimetry Center reported the Veteran's dose level was 000.018 REM during his period of exposure. The Under Secretary stated that 000.018 REM is not a "high dose" and is barely above background level. As for the alleged exposure during the 1995 engine fire aboard the USS Groton, according to the Under Secretary, the Navy would have reported any potential radiation dose that may have been above normal during the fire aboard the USS Groton.  

The Director cited the Health Physics Society's May 2016 position statement that posits that the average annual equivalent dose from natural background radiation in the U.S. is approximately 0.3 REM. A person might accumulate an equivalent dose from natural background radiation of about 5 REM in the first 17 years of life and about 25 REM during an average 80-year life span. According to the Health Physics Society, there is substantial and convincing scientific data that shows evidence of health effects following high dose exposures (many multiples of natural background). However, below levels of 10 REM above background from all sources combined, the observed radiation effects in people are not statistically different from zero. The Director opined that since the Veteran's lifetime total radiation dose did not exceed 10 REM, there is no reasonable possibility that the Veteran's AML is the result of exposure to ionizing radiation during service. 

Based upon a preponderance of the evidence of record, the Board finds that the Veteran's AML is not attributable to his in-service exposure to ionizing radiation and service connection must be denied. In so finding, the Board considers the December 2016 report from the Director of Compensation Service. The Director referred the Veteran's claims file to the Under Secretary for Health for an opinion as to whether the Veteran's AML was the result of exposure to ionizing radiation in service. The Under Secretary determined that it is unlikely that the Veteran's AML can be attributed to in-service exposure to ionizing radiation. The Under Secretary explained that the Naval Dosimetry Center reported that the Veteran's official record of exposure indicated a dose level of 000.018 REM, which is not a "high dose" under VA standards. Citing the Health Physics Society's May 2016 position statement, the Director of Compensation Service further explained that there is substantial and convincing scientific evidence of health effects following high-dose exposure between 10-25 REM during a life time. According to the Director, since the Veteran's total lifetime radiation dose was 000.018 REM and did not exceed 10 REM, there is no reasonable possibility that the Veteran's AML is attributable to his in-service radiation exposure.  As such, the Veteran has not provided sufficient evidence of in-service radiation exposure that resulted in his AML and service connection on a presumptive basis must be denied. 

With regards to the Veteran's lay assertions, the Board acknowledges the Veteran's belief that he is entitled to service connection for AML due to exposure to ionizing radiation. However, the Veteran's assertions regarding his radiation exposure is outweighed by the probative evidence found in the December 2016 Director of Compensation Service report, specifically the Record of Occupational Exposure to Ionizing Radiation and the dosage level reported by the Naval Dosimetry Center. The Veteran's intuition as to his level of exposure is not sufficient to outweigh the official dose estimates which are based on scientific evidence.   

Furthermore, the Board has also considered the article the Veteran submitted in support of his service connection claim. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1). However, the Court held that "if such [medical treatise] evidence is presented, it must demonstrate a connection between service incurrence and a present injury or condition." Supra at 513 (citing Libertine v. Brown, 9 Vet. App. 521 (1996).   While the articles address the incubation period of leukemia after radiation exposure, the article does not contain any information or analysis specific to the Veteran's case with regard to the nexus/relationship between the Veteran's diagnosed AML and his recorded dose level of 000.018 REM of radiation during service. As such, the article evidence submitted by the Veteran is of limited probative value.  As for Dr. R.S.'s opinion, the opinion is based on the premise that the Veteran's radiation exposure level was higher than recorded because his personal dosimeter was damaged while extinguishing a fire aboard the USS Groton.  The experts, however, explained that 
exposure to sea water would not affect a TLD reading, and that proper protocol of the Navy was that any potential radiation dose that may have been above normal during the fire aboard the USS Groton would have been reported.  Thus, the Board cannot find Dr. R.S.'s opinion persuasive on the nexus question presented in this case. 

For the foregoing reasons, the Board finds that service connection for AML due to ionizing radiation must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for acute myeloid leukemia as due to ionizing radiation exposure is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


